Appellant was convicted of burglary, his punishment being assessed at three years confinement in the penitentiary. There is what purports to be a statement of facts sent up with the record, but it is not approved by the trial judge. We, therefore, can not consider it.
1. Without the statement of facts we can not revise the court's action refusing to grant a continuance as shown by bill of exceptions No. 1.
2. Motion in arrest of judgment was made on the ground that the indictment fails to allege that the property intended to be stolen had any value. The indictment charges burglary of a commissary owned by the Aldridge Lumber Company, with the intent to fraudulently take from said house personal property belonging to said Aldridge Lumber Company without the consent of Weaver, who was alleged to be in possession and with the intent to deprive the said Aldridge Lumber Company of the value thereof, etc. The point made by appellant is that the indictment should allege some value of the property intended to be stolen. This is not necessary. With reference to burglary, a forcible entry of a house for the purpose of committing theft, the value of the property is immaterial, and if a party breaks a house with intent to commit theft it is unnecessary to allege the value of such property.
3. The only ground of the motion for new trial is that the court erred in failing to grant the application for continuance. As before stated, the evidence is not before us and we are unable to review this question. The refusal of a continuance will not be revised in the absence of the evidence adduced upon the trial.
Finding no reversible error in the record, the judgment is affirmed.
Affirmed.
                          ON REHEARING.                        January 18, 1911.